EXHIBIT 10.1
AMENDMENT NO. 1
TO
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


This Amendment No. 1 to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 3rd day of March, 2014, by and between
Adept Technology, Inc., a Delaware corporation (“Borrower”), and Silicon Valley
Bank (“Bank”).  Capitalized terms used herein without definition shall have the
same meanings given them in the Loan Agreement (as defined below).
 
Recitals
 
A.           Bank and Borrower have entered into that certain Amended and
Restated Loan and Security Agreement, dated as of March 25, 2013 (as the same
may from time to time be further amended, modified, supplemented or restated,
the “Loan Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement to extend
the maturity date as more fully set forth herein.
 
D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Amendment to Loan Agreement.
 
1.1 Section 13 (Definitions).  The following definition set forth in Section
13.1 is amended in its entirety and replaced with the following:
 
“Maturity Date” is June 22, 2014.


2. Limitation of Amendments.
 
2.1 The amendment set forth in Section 1, above, is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
 
 
1

--------------------------------------------------------------------------------

 
2.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
3. Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
 
3.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
3.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
 
3.3 The Operating Documents of Borrower delivered to Bank on the Effective Date
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
 
3.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the Operating Documents of Borrower;
 
3.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made;
 
3.6 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and
 
3.7 as of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations.  Borrower acknowledges that Bank has acted in
good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.
 
2

--------------------------------------------------------------------------------

 
Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.
 
4. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
Bank’s receipt of the Reaffirmation of Guaranty substantially in the form
attached hereto as Schedule 1, duly executed and delivered by each Guarantor,
(c) Borrower’s payment of an amendment fee in an amount equal to $8,000, and (d)
Borrower’s payment of all  Bank Expenses (including all reasonable attorneys’
fees and reasonable expenses) incurred through the date of this Amendment and
invoiced to Borrower on or prior to the date of this Amendment.
 
5. Integration.  This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, representations, warranties, offers and negotiations, oral or
written, with respect thereto and no extrinsic evidence whatsoever may be
introduced in any judicial or arbitration proceeding, if any, involving this
Amendment; except that any financing statements or other agreements or
instruments filed by Bank with respect to Borrower shall remain in full force
and effect.
 
6. Counterparts.  This Amendment may be signed in any number of counterparts,
and by different parties hereto in separate counterparts, with the same effect
as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Amendment.
 
7. Governing Law; Venue.  THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  Borrower and Bank each submit to the exclusive jurisdiction of the
State and Federal courts in Santa Clara County, California.
 
[Signature page follows.]
 
 
 
3

--------------------------------------------------------------------------------

 
 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.
 
 
Borrower:
Adept Technology, Inc.
 
a Delaware corporation
        By: /s/ Seth Halio   Printed Name: Seth Halio   Title: CFO              
   
Bank:
Silicon Valley Bank
        By: /s/ Ben Fargo   Printed Name: Ben Fargo   Title: Vice President

 
 

 








[Signature Page to Amendment No. 1 to
Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 
SCHEDULE 1
 
REAFFIRMATION OF GUARANTY
 
This Reaffirmation of Guaranty is entered into as of March 3, 2014, by the
undersigned (each, a “Guarantor”) in favor of Silicon Valley Bank (“Bank”).
 
Whereas, Guarantor executed and delivered to Bank an Unconditional Guaranty and
Security Agreement, dated as of May 1, 2009 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), with
respect to the obligations of Adept Technology, Inc., a Delaware corporation
(“Borrower”), in connection with that certain Loan and Security Agreement by and
between Borrower and Bank, dated as of May 1, 2009 (the “Original Loan”); and
 
Whereas, Bank and Borrower amended and restated the Original Loan, pursuant to
that certain Amended and Restated Loan and Security Agreement, dated as of March
25, 2013 (as amended, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “A&R Loan Agreement”).
 
Whereas, Borrower and Bank have now agreed to amend the A&R Loan Agreement to
extend the maturity date as described more fully in that certain Amendment No.
1  to Amended and Restated Loan and Security Agreement, dated as of the date
hereof (the “Amendment”).  Capitalized terms used herein without definition
shall have the same meanings given them in the A&R Loan Agreement.  Capitalized
terms used herein without definition shall have the same meanings given them in
the A&R Loan Agreement.
 
Now, Therefore, for valuable consideration, receipt of which is acknowledged,
each Guarantor hereby agrees as follows:
 
1.           Reaffirmation of Guaranty.  Guarantors jointly and severally hereby
ratify and reaffirm their own and each other’s obligations under the Guaranty
and agree that none of the amendments, consents, modifications or waivers to the
Original Loan or to the A&R Loan Agreement shall impair Guarantor’s obligations
under the Guaranty or Bank’s rights under the Guaranty.
 
2.           Continuing Effect and Absence of Defenses.  Each Guarantor
acknowledges that the Guaranty is still in full force and effect and that no
Guarantor has any defenses, other than actual payment of the guaranteed
obligations, to enforcement of the Guaranty.  Each Guarantor waives any and all
defenses to enforcement of the Guaranty that might otherwise be available as a
result of the A&R Loan Agreement.


3.           Representations and Warranties.  Guarantor represents and warrants
that, after giving effect to the Amendment, all representations and warranties
in the Guaranty are true, accurate and complete as if made the date hereof.


[signature page follows]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation of
Guaranty to be executed as of the date first noted above.
 
 
ADEPT TECHNOLOGY INTERNATIONAL,
LTD., a California corporation
 
ADEPT TECHNOLOGY HOLDINGS, INC.,
a Delaware corporation
          By: /s/ Seth Halio   By: /s/ Seth Halio Printed Name: Seth Halio  
Printed Name: Seth Halio Title: Treasurer   Title: Treasurer          
ADEPT TECHNOLOGY CANADA HOLDING
CO., a Nova Scotia unlimited liability company
 
ADEPT TECHNOLOGY CANADA CO., a
Nova Scotia unlimited liability company
          By: /s/ Seth Halio   By: /s/ Seth Halio Printed Name: Seth Halio  
Printed Name: Seth Halio Title: Treasurer   Title: Treasurer          
ADEPT INMOTX, INC.,
a Delaware corporation
 
ADEPT MOBILEROBOTS LLC,
a Delaware limited liability company
          By: /s/ Rob Cain   By: /s/ Rob Cain Printed Name: Rob Cain   Printed
Name: Rob Cain Title: CEO   Title: CEO

 
 



--------------------------------------------------------------------------------